                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        ALLURE LABS, INC.,                               Case No. 19-CV-00066-LHK
Northern District of California
 United States District Court




                                  13                     Appellant,                          ORDER REVERSING DECISION OF
                                                                                             BANKRUPTCY COURT AND
                                  14              v.                                         REMANDING CASE
                                  15        NELLI MARKUSHEVSKA, et al.,                      Re: Dkt. No. 1
                                  16                     Appellees.

                                  17

                                  18            Appellant Allure Labs, Inc. appeals an order of the United States Bankruptcy Court for the

                                  19   Northern District of California (the “Bankruptcy Court”), which declined to award treble damages,

                                  20   attorneys’ fees, and costs to Appellant under California Penal Code § 496(c). The Appellees are

                                  21   Nelli Markushevska (“Markushevska”) and her husband Marlon Aviles (“Aviles”) (collectively,

                                  22   “Appellees”). Having considered the parties’ submissions, the relevant law, and the record in this

                                  23   case, the Court hereby REVERSES the Bankruptcy Court’s order and REMANDS the case to the

                                  24   Bankruptcy Court for further proceedings consistent with this decision.

                                  25   I.       BACKGROUND
                                  26         A. Factual Background

                                  27            Appellant employed Nelli Markushevska as an accountant from June 2014 to September

                                  28                                                     1
                                       Case No. 19-CV-00066-LHK
                                       ORDER REVERSING DECISION OF BANKRUPTCY COURT AND REMANDING CASE
                                   1   2015. ER 225.1 As part of her job, Markushevska had access to all of Appellant’s financial records

                                   2   and invoices and could issue checks to vendors. ER 226. In August 2015, Markushevska was out

                                   3   on vacation, so someone else was assigned to temporarily fulfill Markushevska’s duties. Id.

                                   4   However, Markushevska’s temporary replacement discovered irregularities in some of the checks

                                   5   Markushevska had prepared, and brought the issue to the attention of Appellant’s vice president.

                                   6   Id. Appellant’s vice president reviewed one of the checks and determined that he did not sign the

                                   7   check, nor did he recognize the name of the purported vendor to whom the check was made out.

                                   8   Id. Appellant’s vice president determined that a review of Appellant’s financial records was

                                   9   necessary to uncover the extent of Markushevska’s misconduct, and tasked three employees to

                                  10   complete the review. ER 237. The review of the financial records lasted three to four weeks and

                                  11   required fulltime and overtime work. Id.

                                  12          Appellant ultimately determined that Markushevska would first create a falsified invoice
Northern District of California
 United States District Court




                                  13   from a legitimate vendor, enter the false amount owed to the vendor in Appellant’s bookkeeping

                                  14   software, then create and print a fraudulent check in the amount owed to the legitimate vendor. ER

                                  15   227-28. However, instead of making the fraudulent check payable to the legitimate vendor,

                                  16   Markushevska forged the necessary signatures on the fraudulent check and made the check

                                  17   payable to “M. Aviles,” Markushevska’s husband Marlon Aviles. Id; see also ER 235 (“The

                                  18   Court: [A]re all the checks made payable to M. Aviles? Mr. Page: I can represent to the Court that

                                  19   they are, Your Honor.”). The fraudulent checks were first deposited into a joint bank account

                                  20   owned by Markushevska and her husband Aviles. ER 670-713. But the funds were moved, almost

                                  21   immediately after being deposited in the joint account, into an account in Markushevska’s name

                                  22   only. ER 714-746. Appellant discovered that Markushevska issued and cashed 63 fraudulent

                                  23   checks totaling $137,059.10. ER 400-401.

                                  24       B. Procedural History
                                  25          The Court first discusses Appellant’s suit against Appellees in state court, then turns to the

                                  26
                                  27
                                       1
                                        The Court cites to Appellant’s appendices as “ER.” The appendices are available at ECF Nos.
                                       13-2 and 13-3.
                                  28                                                   2
                                       Case No. 19-CV-00066-LHK
                                       ORDER REVERSING DECISION OF BANKRUPTCY COURT AND REMANDING CASE
                                   1   proceedings before the Bankruptcy Court.

                                   2          1. State Court Action
                                   3          On September 15, 2015, Appellant filed suit against Appellees in the California Superior

                                   4   Court of Alameda County. ECF No. 4-4 at 8.2 Appellant alleged ten causes of action, all of which

                                   5   were predicated on Markushevska’s embezzlement and misconduct. Id. at 10-12. On May 26,

                                   6   2016, Appellant filed a first amended complaint, which added four additional causes of action,

                                   7   including a cause of action under Cal. Penal Code §§ 496(a) and (c). ER 642, 662. Specifically,

                                   8   Cal. Penal Code § 496(a) defines the crime of receiving stolen property, among others. Cal. Penal

                                   9   Code § 496(c) allows victims of the crimes defined in § 496(a) to bring civil lawsuits to recover

                                  10   three times the amount of actual damages, costs, and reasonable attorneys’ fees.

                                  11          At various points in time, the Superior Court case was stayed, the stay was lifted, then once

                                  12   again stayed. ECF No. 13 at 11. Appellant’s Superior Court case is still pending and is currently
Northern District of California
 United States District Court




                                  13   stayed. Allure Labs. Inc. v. Markushevska, Case No. RG15785690, May 3, 2019 Case

                                  14   Management Conference Order (Cal. Super. Ct.).

                                  15          2. Bankruptcy Court Proceedings
                                  16          On November 14, 2015, Appellees filed a voluntary petition for bankruptcy under Chapter

                                  17   13 of Title 11 of the United States Code in the United States Bankruptcy Court for the Northern

                                  18   District of California. ER 001-045. On November 14, 2015, Appellants also filed a Chapter 13

                                  19   bankruptcy repayment plan. On December 11, 2015, Appellees filed a first amended Chapter 13

                                  20   plan. The Appellees’ Chapter 13 plans proposed to repay Appellant. ER 368. However, on

                                  21   December 16, 2015, Appellant objected to confirmation of the Chapter 13 plan because Appellant

                                  22   thought the Chapter 13 plan was proposed in bad faith as the Chapter 13 plan did not adequately

                                  23   repay the amount Appellant believed it is owed. Id. As a result of the adversary proceeding,

                                  24   discussed below, and Appellant’s objection to confirmation of the Chapter 13 plan, confirmation

                                  25

                                  26   2
                                         The Court utilizes the ECF-generated pagination when citing documents in the record
                                  27   transmitted from the Bankruptcy Court that are not in Appellant’s appendices because the
                                       documents in the Bankruptcy Court records are not consecutively paginated.
                                  28                                                   3
                                       Case No. 19-CV-00066-LHK
                                       ORDER REVERSING DECISION OF BANKRUPTCY COURT AND REMANDING CASE
                                   1   of Appellees’ proposed Chapter 13 plan has been postponed. ER 368.

                                   2          On February 16, 2016, Appellant initiated an adversary proceeding for a determination of

                                   3   the dischargeability and amount of Appellant’s claims against Appellees. ER 050-066. Thus, the

                                   4   issues before the Bankruptcy Court in the adversary proceeding were: (1) whether the debt owed

                                   5   to Appellant is not dischargeable as to Markushevska under 11 U.S.C. §§ 523(a)(2) and (a)(6)3;

                                   6   (2) whether the debt owed to Appellant is not dischargeable as to Aviles; and (3) whether the debt

                                   7   should be trebled, and attorneys’ fees and costs awarded, based on Cal. Penal Code § 496(c). ER

                                   8   368.

                                   9          Prior to trial in the adversary proceeding, the parties stipulated to certain facts. ER 165.

                                  10   Some of the stipulated facts are as follows:

                                  11          •   Markushevska worked as Appellant’s bookkeeper from June 2014 until September

                                  12              2015.
Northern District of California
 United States District Court




                                  13          •   Because of Markushevska’s role as bookkeeper, Appellant entrusted access to its

                                  14              financial and banking records, including invoices, purchase orders, QuickBooks

                                  15              records and checks to Markushevska.

                                  16          •   Markushevska’s role as bookkeeper was a position of trust because Appellant trusted

                                  17              Markushevska to use her access to the financial and banking records in Appellant’s

                                  18              best interests.

                                  19          •   Appellant and Aviles had no business relationship.

                                  20          •   Aviles had no right to payment of any funds by Appellant.

                                  21          •   Markushevska created falsified invoices for Appellant’s legitimate vendors reflecting

                                  22              money owed to those vendors for goods never delivered or services never rendered.

                                  23          •   Markushevska created fraudulent checks in connection with the falsified invoices.

                                  24          •   Markushevska inserted the name “M. Aviles” as the payee on the fraudulent checks, in

                                  25
                                       3
                                  26     11 U.S.C. § 523(a)(2) states that a debtor is not discharged from any debt for money obtained by,
                                       inter alia, “false pretenses, a false representation, or actual fraud.” Similarly, 11 U.S.C. §
                                  27   523(a)(6) excepts from discharge debts for “willful and malicious injury by the debtor to another
                                       entity or to the property of another entity.”
                                  28                                                       4
                                       Case No. 19-CV-00066-LHK
                                       ORDER REVERSING DECISION OF BANKRUPTCY COURT AND REMANDING CASE
                                   1              place of the name of Appellant’s legitimate vendors.

                                   2          •   None of Appellant’s authorized signatories signed the fraudulent checks.

                                   3          •   Markushevska forged the signatures of Renu Dhatt and Sam Dhatt, Appellant’s

                                   4              executives, on the fraudulent checks.

                                   5          •   The total amount of the fraudulent checks deposited into Appellees’ joint bank account

                                   6              is $137,059.10.

                                   7          •   Neither Markushevska or Aviles had a right to payment of the $137,059.10 deposited

                                   8              into their joint bank account.

                                   9          •   The $137,059.10 deposited into Appellees’ joint bank account was embezzled from

                                  10              Appellant by Markushevska.

                                  11   ER 165-66.

                                  12          The Bankruptcy Court held a one-day trial on August 15, 2018. ER 368. On November 30,
Northern District of California
 United States District Court




                                  13   2018, the Bankruptcy Court filed its memorandum decision after trial. ER 367. First, the

                                  14   Bankruptcy Court found that Appellant’s debt is not dischargeable as to Markushevska pursuant to

                                  15   11 U.S.C. § 523(a)(6) because Markushevska caused willful and malicious injury to Appellant. ER

                                  16   375. As aforementioned, 11 U.S.C. § 523(a)(6) excepts from discharge debts for “willful and

                                  17   malicious injury by the debtor to another entity or to the property of another entity.”

                                  18          Second, the Bankruptcy Court found that Appellant’s debt is dischargeable as to Aviles

                                  19   because Aviles “credibly testified that he did not know Ms. Markushevska was stealing and that

                                  20   he did not use the Joint Account in a way that would have shown him the influx of cash, her

                                  21   transfers to the Markushevska Separate Account, or her withdrawals of significant amounts of

                                  22   cash.” ER 375.

                                  23          Third, the Bankruptcy Court found that Cal. Penal Code § 496(c) does not apply and thus

                                  24   Appellant cannot recover treble damages, attorneys’ fees, and costs. ER 369. As aforementioned,

                                  25   Cal. Penal Code § 496(a) defines the crime of receiving stolen property and other related crimes

                                  26   such as concealing stolen property. Moreover, Cal. Penal Code § 496(a) states that a “principal in

                                  27   the actual theft of the property may be convicted pursuant to this section. However, no person may

                                  28                                                      5
                                       Case No. 19-CV-00066-LHK
                                       ORDER REVERSING DECISION OF BANKRUPTCY COURT AND REMANDING CASE
                                   1   be convicted both pursuant to this section and of the theft of the same property.” In other words,

                                   2   California law permits a thief to be convicted of receiving or concealing stolen property under §

                                   3   496(a) even if the thief stole the property at issue, so long as the thief is not also convicted of theft

                                   4   of the property.

                                   5           Cal. Penal Code § 496(c) permits victims of crimes defined in § 496(a) to initiate a civil

                                   6   lawsuit to recover treble the amount of actual damages, costs, and reasonable attorneys’ fees. The

                                   7   Bankruptcy Court reviewed the case law surrounding § 496(c). Ultimately, the Bankruptcy Court

                                   8   concluded that if a defendant was also the thief that stole the property, the defendant must engage

                                   9   in some kind of “additional conduct,” beyond the elements of receiving stolen property defined in

                                  10   § 496(a), in order for the plaintiff to be eligible to recover treble damages, attorneys’ fees, and

                                  11   costs under § 496(c). ER 383. Thus, the Bankruptcy Court found that § 496(c) was not applicable

                                  12   because although Markushevska was the thief who admittedly stole money from Appellant, she
Northern District of California
 United States District Court




                                  13   did not engage in any “additional conduct” that would permit a monetary award under § 496(c).

                                  14   ER 384.

                                  15           On December 20, 2018, the Bankruptcy Court entered judgment in the adversary

                                  16   proceeding. ER 398. In the judgment, the Bankruptcy Court identified the debts Appellees owed to

                                  17   Appellants as: $137,059.10, the amount Markushevska embezzled; $11,000 for “investigative

                                  18   costs incurred by [Appellant] in connection with researching the theft and reconstructing its books

                                  19   and records”; and $48,793.68 in prejudgment interest. ER 398. Thus, the Bankruptcy Court

                                  20   determined that the total amount of debt owed by Appellees to Appellant is $196,852.78. Id. The

                                  21   Bankruptcy Court also specified that Markushevska’s debt to Appellant is not dischargeable

                                  22   whereas Aviles’ debt to Appellant is dischargeable “except as provided in Bankruptcy Code

                                  23   §524(a)(3).” Id.

                                  24           On January 4, 2019, Appellant Allure Labs, Inc. filed a notice of appeal in this Court. ECF

                                  25   No. 1. On February 25, 2019, the bankruptcy record was lodged with the Court. ECF Nos. 3, 4. On

                                  26   April 15, 2019, Appellant filed its opening brief on appeal. ECF No. 13 (“Appellant Br.”). On

                                  27   May 15, 2019, Appellees filed their opening brief on appeal. ECF No. 16 (“Appellees Br.”). On

                                  28                                                       6
                                       Case No. 19-CV-00066-LHK
                                       ORDER REVERSING DECISION OF BANKRUPTCY COURT AND REMANDING CASE
                                   1   June 13, 2019, Appellant filed its reply. ECF No. 18 (“Reply”).

                                   2   II.       STANDARD OF REVIEW
                                   3             A federal district court has jurisdiction to entertain an appeal from the Bankruptcy Court

                                   4   under 28 U.S.C. § 158(a), which provides: “The district courts of the United States shall have

                                   5   jurisdiction to hear appeals . . . from final judgments, orders, and decrees[] of bankruptcy

                                   6   judges[.]” On appeal, a district court reviews a bankruptcy court’s conclusions of law de novo, and

                                   7   the bankruptcy court’s factual findings for clear error. In re Greene, 583 F.3d 614, 618 (9th Cir.

                                   8   2009) (citing In re Raintree Healthcare Corp., 431 F.3d 685, 687 (9th Cir. 2005)); In re Salazar,

                                   9   430 F.3d 992, 994 (9th Cir. 2005).

                                  10   III.      DISCUSSION
                                  11             The instant appeal centers on two provisions of the California Penal Code: §§ 496(a) and

                                  12   496(c).
Northern District of California
 United States District Court




                                  13             § 496(a) provides that a person “who buys or receives any property that has been stolen or

                                  14   that has been obtained in any manner constituting theft or extortion, knowing the property to be so

                                  15   stolen or obtained, or who conceals, sells, withholds, or aids in concealing, selling, or withholding

                                  16   any property from the owner, knowing the property to be so stolen or obtained, shall be punished .

                                  17   . . .” Thus, § 496(a) defines various crimes such as receiving stolen property or concealing stolen

                                  18   property.

                                  19             § 496(c) is a related statute that allows anyone injured by a violation of § 496(a) to bring a

                                  20   civil action for “three times the amount of actual damages, if any, sustained by the plaintiff, costs

                                  21   of suit, and reasonable attorney’s fees.”

                                  22             Appellees present a threshold question that the Court must address before turning to

                                  23   Appellant’s issue on appeal. Specifically, Appellees argue that Markushevska’s conduct does not

                                  24   satisfy the elements of receiving stolen property under Cal. Penal Code § 496(a). Appellees Br. at

                                  25   9.4 Thus, Appellees conclude that Cal. Penal Code § 496(c), which permits a civil cause of action

                                  26
                                  27
                                       4
                                        The Court cites the ECF-generated pagination of Appellees’ brief because Appellees’ brief does
                                       not contain internal page numbers.
                                  28                                                  7
                                       Case No. 19-CV-00066-LHK
                                       ORDER REVERSING DECISION OF BANKRUPTCY COURT AND REMANDING CASE
                                   1   for treble damages, attorneys’ fees, and costs for a violation of § 496(a), is inapplicable to

                                   2   Markushevska. Id.

                                   3          Appellant contends that the Bankruptcy Court’s interpretation of Cal. Penal Code § 496(c)

                                   4   was erroneous, and thus the Bankruptcy Court erred in its determination of the “amount of

                                   5   [Appellant’s] claim against Markushevska” because the Bankruptcy Court did not award

                                   6   Appellant treble damages under § 496(c). Appellant Br. at 7-8. Appellant further contends that the

                                   7   Bankruptcy Court erred in denying Appellant’s request for attorneys’ fees and costs, which also

                                   8   may be awarded under § 496(c). Id. at 9. Appellant notes that it “is not appealing the bankruptcy

                                   9   court’s determination with respect to Aviles, and only contends that the bankruptcy court erred in

                                  10   its construction of Section 496 as to Markushevska.” Id. at 8 n.2.

                                  11          The Court addresses each issue in turn, beginning with Appellees’ threshold question and

                                  12   then Appellant’s assertions.
Northern District of California
 United States District Court




                                  13          A. Whether Markushevska’s Conduct Satisfies the Elements of Cal. Penal Code §
                                                 496(a)
                                  14
                                              The Court has some difficulty understanding Appellees’ brief, which is confusingly
                                  15
                                       worded and structured at times. See, e.g., Appellees Br. at 16 (“Page The court further indicated
                                  16
                                       Debtors’ counsel also submits that Section 496(a) does not apply to the facts in this case.”).
                                  17
                                       Nevertheless, the Court believes Appellees’ primary argument to be that Markushevska’s conduct
                                  18
                                       failed to meet all the elements of Cal. Penal Code § 496(a) required to prove Markushevska’s
                                  19
                                       receipt of stolen property, so Appellant cannot seek treble damages, attorneys’ fees, and costs
                                  20
                                       against Markushevska under § 496(c). Not so. The evidence shows that Markushevska received
                                  21
                                       stolen property in violation of § 496(a).
                                  22
                                              Under “California law, the crime of ‘receipt of stolen property’ . . . consists of three
                                  23
                                       elements: (a) the property was stolen, and (b) the defendant was in possession of it, (c) knowing it
                                  24
                                       was stolen.” Verdugo-Gonzalez v. Holder, 581 F.3d 1059, 1061 (9th Cir. 2009) (citing People v.
                                  25
                                       Anderson, 210 Cal. App. 3d 414, 420 (1989)).
                                  26
                                              Regarding the first element of receipt of stolen property, which requires that the property
                                  27

                                  28                                                      8
                                       Case No. 19-CV-00066-LHK
                                       ORDER REVERSING DECISION OF BANKRUPTCY COURT AND REMANDING CASE
                                   1   be stolen, Appellees stipulated that the “$137,059.10 deposited into [Markushevska and Avila’s]

                                   2   joint bank account was embezzled from Allure by Markushevska.” ER 166. Embezzlement is “a

                                   3   form of larceny,” which requires, inter alia, “the intent to steal the property.” People v. Casas,

                                   4   184 Cal. App. 4th 1242, 1246 (2010) (emphasis added); see also People v. Kunkin, 9 Cal.3d 245,

                                   5   250 n.7 (1973) (“Embezzlement is a recognized form of theft within the meaning of section

                                   6   496.”). Thus, Appellees admit Markushevska stole $137,059.10 from Allure.

                                   7           Regarding the second element of receipt of stolen property, which requires that the

                                   8   defendant be in possession of the stolen property, Appellees stipulated that the “total amount of

                                   9   the fraudulent checks deposited into [Appellees’] joint bank account is $137,059.10.” Id. Thus,

                                  10   Appellees admit that they were in possession of the stolen property.

                                  11           Regarding the third element of receipt of stolen property, which requires a defendant to

                                  12   know that the property was stolen, Appellees stipulated that Markushevska did not have “a right to
Northern District of California
 United States District Court




                                  13   payment of the $137,059.10” nor “any reason to believe that [she] had a right to the $137,059.10.”

                                  14   Id. Thus, Markushevska knew that the property was stolen.

                                  15           Appellees assert that Markushevska did not violate § 496(a) because it is “logically

                                  16   impossible for a thief who has stolen an item of property to buy or receive that property for

                                  17   himself.” Appellees Br. at 16. This assertion is wrong under statutory law and case law. § 496(a)

                                  18   states, in relevant part, that a “principal in the actual theft of the property may be convicted” of

                                  19   receiving stolen property so long as the principal thief is not convicted “both pursuant to this

                                  20   section and of the theft of the same property.” Moreover, California courts have held that “the fact

                                  21   that the defendant stole the property no longer bars a conviction for receiving, concealing or

                                  22   withholding the same property.” People v. Strong, 30 Cal. App. 4th 366, 373 (1994); see also

                                  23   People v. Allen, 21 Cal.4th 846, 857 (1999) (noting that § 496(a) “authorizes a conviction for

                                  24   receiving stolen property even though the defendant also stole the property” (emphasis in

                                  25   original)).

                                  26           Moreover, Appellees assert that Markushevska did not violate § 496(a) because part “of a

                                  27   finding pursuant to Section 496(a) is whether the Defendant conceals, sells or withholds property

                                  28                                                      9
                                       Case No. 19-CV-00066-LHK
                                       ORDER REVERSING DECISION OF BANKRUPTCY COURT AND REMANDING CASE
                                   1   of the Plaintiff. The [Bankruptcy] Court found that in regard to either Markushevska or Aviles[,]

                                   2   that was clearly not the case.” Appellees Br. at 9. This argument is unmeritorious. “Assuming a

                                   3   defendant’s knowledge that the property at issue was stolen, section 496, subdivision (a) may be

                                   4   violated in either of two ways: (1) by buying or receiving any property that has been stolen or (2)

                                   5   by conceal[ing], sell[ing], withhold[ing] or aid[ing] in concealing, selling, or withholding any

                                   6   property from the owner. [E]ach of the prohibited acts listed in section 496, subdivision ([a]) are

                                   7   separate and distinct offenses.” People v. Brown, 32 Cal. App. 5th 726, 732 (2019) (internal

                                   8   quotation marks and citations omitted). Thus, for Markushevska to violate § 496(a) by receiving

                                   9   stolen property, she need not have also concealed, sold, or withheld the stolen property because

                                  10   such acts are all different ways to violate § 496(a). As Brown recognized, such acts are not

                                  11   required of every violation of § 496(a). 32 Cal. App. 5th at 732 (“[E]ach of the prohibited acts

                                  12   listed in section 496, subdivision ([a]) are separate and distinct offenses.”).
Northern District of California
 United States District Court




                                  13          However, even if a violation of § 496(a) requires that a defendant concealed, sold, or

                                  14   withheld stolen property as Appellees suggest, such a requirement is met here because

                                  15   Markushevska concealed Appellant’s stolen property.

                                  16          Concealment of stolen property consists of the act of “intentionally secreting stolen

                                  17   property . . . [and failing] to disclose its whereabouts” to its rightful owner. People v. Allen, 21

                                  18   Cal.4th 846, 861 n.14 (1999). The facts show that Markushevska secreted the stolen property and

                                  19   did not disclose the property’s whereabouts to Appellant, the property’s rightful owner.

                                  20          For instance, to hide the fact that she was stealing Appellant’s money, Markushevska

                                  21   created falsified invoices for Appellant’s legitimate vendors reflecting money owed to those

                                  22   vendors for goods never delivered or services never rendered. ER 165-166. Markushevska would

                                  23   also invent or delete entries in Appellant’s QuickBooks system so it would appear as though

                                  24   Appellant owed money to legitimate vendors, even though in actuality, such vendors were not

                                  25   owed any money. ER 402-636. Markushevska then created fraudulent checks with memos such as

                                  26   “IT Consulting” or “IT Service” in connection with the falsified invoices and QuickBooks entries.

                                  27   Id. Markushevska inserted the name “M. Aviles” as the payee on the fraudulent checks;

                                  28                                                      10
                                       Case No. 19-CV-00066-LHK
                                       ORDER REVERSING DECISION OF BANKRUPTCY COURT AND REMANDING CASE
                                   1   Markushevska’s husband, Marlon Aviles, did not work for Appellant and Appellant did not owe

                                   2   Aviles any money. ER 165-166. Markushevska then intentionally secreted the fraudulent checks

                                   3   by depositing the checks into a joint account owned by Markushevska and Aviles. Id. In

                                   4   furtherance of secreting the stolen property, Markushevska would then immediately transfer the

                                   5   stolen money from the joint account into an account in Markushevska’s name only. ER 714-746.

                                   6          Moreover, although Markushevska prepared and cashed the 63 fraudulent checks as

                                   7   Appellant’s employee between June 2014 and September 2015, there is no evidence that

                                   8   Markushevska disclosed the stolen property’s whereabouts to Appellant. Also, there is no

                                   9   evidence that Appellant even knew about Markushevska’s embezzlement until August 2015, when

                                  10   one of Appellant’s employees, temporarily assigned to fulfill Markushevska’s duties while

                                  11   Markushevska was on vacation, discovered irregularities in checks Markushevska had prepared.

                                  12   ER 226. The employee who discovered the irregularities then brought the issue to the attention of
Northern District of California
 United States District Court




                                  13   Appellant’s vice president. Id.

                                  14          Indeed, conduct much less elaborate than the many steps Markushevska took to conceal the

                                  15   stolen property has been found to constitute concealment of stolen property. For instance, in

                                  16   Rogge v. Adams, the petitioner-defendant filed a habeas corpus petition pursuant to 28 U.S.C. §

                                  17   2254 that challenged his conviction for concealing stolen property under § 496(a). 2006 WL

                                  18   1320409, at *12 (N.D. Cal. May 15, 2006). The foundation of the petitioner-defendant’s

                                  19   conviction under § 496(a) was that by putting a stolen house key in his pocket for use in later

                                  20   burglarizing the house, the petitioner-defendant concealed stolen property. Id. Relying on the

                                  21   California Court of Appeal’s rejection of the petitioner-defendant’s claim as well as its own

                                  22   reasoning, the Rogge court denied the petitioner-defendant’s habeas petition because there was

                                  23   substantial evidence that the petitioner-defendant concealed stolen property. Id. at *13.

                                  24          In sum, the Court finds that Markushevska violated Cal. Penal Code § 496(a) by receiving

                                  25   stolen property. Moreover, even assuming that receiving stolen property under § 496(a) also

                                  26   requires that a defendant concealed, sold, or withheld the stolen property, Appellees Br. at 9, as

                                  27   discussed above, the Court finds that Markushevska concealed the stolen property.

                                  28                                                    11
                                       Case No. 19-CV-00066-LHK
                                       ORDER REVERSING DECISION OF BANKRUPTCY COURT AND REMANDING CASE
                                   1          Next, the Court addresses whether the Bankruptcy Court’s interpretation of § 496 was

                                   2   erroneous.

                                   3          B. Whether the Bankruptcy Court’s Interpretation of Cal. Penal Code §§ 496(a) and
                                                 (c) was Erroneous
                                   4
                                              Cal. Penal Code § 496(a) states, in relevant part:
                                   5
                                                      Every person who buys or receives any property that has been stolen
                                   6                  or that has been obtained in any manner constituting theft or extortion,
                                                      knowing the property to be so stolen or obtained, or who conceals,
                                   7                  sells, [or] withholds . . . any property from the owner, knowing the
                                                      property to be so stolen or obtained . . . shall be punished . . . .
                                   8
                                                      A principal in the actual theft of the property may be convicted
                                   9                  pursuant to this section. However, no person may be convicted both
                                                      pursuant to this section and of the theft of the same property.
                                  10
                                       As aforementioned, under “California law, the crime of ‘receipt of stolen property’ . . . consists of
                                  11
                                       three elements: (a) the property was stolen, and (b) the defendant was in possession of it, (c)
                                  12
Northern District of California




                                       knowing it was stolen.” Verdugo-Gonzalez, 581 F.3d at 1061.5 Moreover, § 496(a) allows a
 United States District Court




                                  13
                                       “principal” in the theft of the property to be convicted under § 496(a) for receipt of stolen property
                                  14
                                       so long as the thief is not convicted of both the theft of the property as well as receipt of the same
                                  15
                                       stolen property. This prohibition is also known as the “dual-liability bar.”
                                  16
                                              In addition, Cal. Penal Code § 496(c) states:
                                  17
                                                      Any person who has been injured by a violation of subdivision (a) . .
                                  18                  . may bring an action for three times the amount of actual damages, if
                                                      any, sustained by the plaintiff, costs of suit, and reasonable attorney’s
                                  19                  fees.
                                  20   In other words, a person injured by a violation of subdivision (a), receipt of stolen property, has a

                                  21   civil cause of action under subdivision (c) for three times the amount of actual damages, attorneys’

                                  22   fees, and costs. A “defendant need not actually be convicted under § 496(a)-(b) before a civil

                                  23

                                  24   5
                                         Appellant requests that the Court take judicial notice of the jury instruction approved for use by
                                  25   the Judicial Council of California in connection with claims arising under Cal. Penal Code § 496.
                                       ECF No. 14. Appellees do not object. A court is permitted to take judicial notice of documents,
                                  26   like the Judicial Council’s jury instruction, as facts generally known within the court’s territorial
                                       jurisdiction. See, e.g., Hutton v. City of Berkeley Police Dep’t, 2014 WL 4674295, at *7 n.7 (N.D.
                                  27   Cal. Sept. 9, 2014) (taking judicial notice of jury instruction approved by the Judicial Council of
                                       California). Thus, Appellant’s request for judicial notice is GRANTED.
                                  28                                                      12
                                       Case No. 19-CV-00066-LHK
                                       ORDER REVERSING DECISION OF BANKRUPTCY COURT AND REMANDING CASE
                                   1   claim can be brought against him under § 496(c).” Fodor v. Blakey, 2012 WL 12893985, at *12

                                   2   n.65 (C.D. Cal. Feb. 21, 2012) (citing City of Atascadero v. Merrill Lynch, Pierce, Fenner &

                                   3   Smith, Inc., 68 Cal. App. 4th 445, 485 (1998)); see also Bell v. Feibush, 212 Cal. App. 4th 1041,

                                   4   1043 (2013) (“[A] criminal conviction under section 496(a) is not a prerequisite to recovery of

                                   5   treble damages under section 496(c).”). Thus, although there is no evidence that Markushevska

                                   6   has been charged under § 496(a) for receipt of stolen property or for concealing stolen property, as

                                   7   discussed above, Markushevska’s violations of § 496(a) may give rise to a civil cause of action

                                   8   against Markushevska under § 496(c) for treble damages, attorneys’ fees, and costs.

                                   9          The Bankruptcy Court held that if a plaintiff seeks recompense under § 496(c) from a

                                  10   defendant who stole the property that the defendant “received” under § 496(a), the thief defendant

                                  11   must have engaged in “additional conduct” in addition to satisfying the elements of receipt of

                                  12   stolen property under § 496(a). ER 383. Specifically, the Bankruptcy Court stated: “There was no
Northern District of California
 United States District Court




                                  13   evidence at trial which would support a finding that [Appellees] – either alone or together – took

                                  14   any extra steps to conceal or withhold the stolen funds once the Embezzlement came to light.” Id.

                                  15   (emphasis added). The Bankruptcy Court also noted that while “Ms. Markushevska admittedly

                                  16   stole money from Allure, . . . she took no extra steps to retain it.” ER 384 (emphasis added). So,

                                  17   the Bankruptcy Court concluded that awarding Appellant treble damages under § 496(c) was “not

                                  18   appropriate” because Appellees did not engage in “additional conduct”—such as taking steps to

                                  19   conceal or withhold the embezzled funds—beyond the conduct necessary to satisfy the elements

                                  20   of receipt of stolen property under § 496(a). Id.

                                  21          Appellant argues that the Bankruptcy Court’s imposition of an “additional conduct”

                                  22   requirement misconstrues California law. Appellant Br. at 20-21. Specifically, Appellant attacks

                                  23   the Bankruptcy Court’s reliance on a pair of unreported federal cases—Grouse River Outfitters

                                  24   Ltd. v. NetSuite, Inc., 2016 WL 5930273 (N.D. Cal. Oct. 12, 2016), and Agape Family Worship

                                  25   Center, Inc. v. Gridiron, 2018 WL 2540274 (C.D. Cal. May 30, 2018)—that impose an

                                  26   “additional conduct” requirement as a prerequisite to recovery under § 496(c). Id. at 21. In turn,

                                  27   these two federal cases rely on Bell v. Feibush, 212 Cal. App. 4th 1041 (2013), to support the

                                  28                                                       13
                                       Case No. 19-CV-00066-LHK
                                       ORDER REVERSING DECISION OF BANKRUPTCY COURT AND REMANDING CASE
                                   1   imposition of an “additional conduct” requirement. Id. However, Appellant argues that the two

                                   2   federal cases misinterpret Bell. Id. The Court agrees with Appellant. Under the plain meaning of

                                   3   the statutory text of § 496 and associated case law, the Bankruptcy Court’s interpretation of §§

                                   4   496(a) and (c), which this Court reviews de novo, was erroneous. In addition, the Bankruptcy

                                   5   Court should not have relied upon Grouse River Outfitters and Agape, cases that misinterpret Bell.

                                   6   Thus, reversal is warranted.

                                   7          The Court discusses: (1) how the statutory text of § 496 and the case law reject the

                                   8   Bankruptcy Court’s interpretation of § 496, and (2) why the Bankruptcy Court’s reliance on

                                   9   Grouse River Outfitters and Agape was in error.

                                  10          1. The Bankruptcy Court Committed Legal Error by Ignoring the Unambiguous
                                                 Statutory Text of §§ 496(a) and (c) and Related Case Law
                                  11
                                              The Bankruptcy Court committed legal error by imposing an “additional conduct”
                                  12
Northern District of California




                                       requirement to §§ 496(a) and (c) as a prerequisite to awarding damages, attorneys’ fees, and costs
 United States District Court




                                  13
                                       under § 496(c). The “additional conduct” requirement has no basis in the statutory text of §§
                                  14
                                       496(a) and (c) or controlling California case law. The Court first discusses § 496(a), which, inter
                                  15
                                       alia, defines the crimes of receiving stolen property and concealing stolen property, then turns to §
                                  16
                                       496(c), which sets forth penalties and a private right of action for violations of § 496(a).
                                  17
                                                  a. Cal. Penal Code § 496(a)
                                  18
                                              “Because we are interpreting a California statute, we apply California’s rules of statutory
                                  19
                                       construction.” Turnacliff v. Westly, 546 F.3d 1113, 1117-18 (9th Cir. 2008). First and foremost,
                                  20
                                       California courts “scrutinize the actual words of the statute, giving them a plain and commonsense
                                  21
                                       meaning.” Gomez v. Superior Court, 54 Cal.4th 293, 300 (2012). If the “language of the statute is
                                  22
                                       not ambiguous, the plain meaning controls and resort to extrinsic sources to determine the
                                  23
                                       Legislature’s intent is unnecessary.” Id.
                                  24
                                              § 496(a) is unambiguously worded. The California Penal Code codified receipt of stolen
                                  25
                                       property to render liable anyone who “receives any property that has been stolen or that has been
                                  26
                                       obtained in any manner constituting theft or extortion, knowing the property to be so stolen or
                                  27

                                  28                                                     14
                                       Case No. 19-CV-00066-LHK
                                       ORDER REVERSING DECISION OF BANKRUPTCY COURT AND REMANDING CASE
                                   1   obtained.” Cal. Penal Code § 496(a). Every single California case this Court has reviewed

                                   2   interprets § 496(a) to require nothing more than the following three elements be met to establish a

                                   3   violation of § 496(a): “(a) the property was stolen, and (b) the defendant was in possession of it,

                                   4   (c) knowing it was stolen.” Verdugo-Gonzalez, 581 F.3d at 1061 (citing People v. Anderson, 210

                                   5   Cal. App. 3d 414, 420 (1989)); see also, e.g., Lacagnina v. Comprehend Sys., Inc., 25 Cal. App.

                                   6   5th 955, 970 (2018) (“[T]o sustain a conviction for receiving stolen property [under § 496(a)], the

                                   7   prosecution must prove (1) the property was stolen; (2) the defendant knew the property was

                                   8   stolen; and, (3) the defendant had possession of the stolen property.”); MMM Holdings, Inc. v.

                                   9   Reich, 21 Cal. App. 5th 167, 185 (2018) (same); Finton Constr., Inc. v. Bidna & Keys, APLC, 238

                                  10   Cal. App. 4th 200, 213 (2015) (same); People v. Land, 30 Cal. App. 4th 220, 223 (1994) (same);

                                  11   People v. Price, 1 Cal.4th 324, 464 (1991) (same); People v. Anderson, 210 Cal. App. 3d 414, 420

                                  12   (1989) (same); People v. Kunkin, 9 Cal.3d 245, 249 (1973) (same).).
Northern District of California
 United States District Court




                                  13           Notably, none of these California cases indicate that the elements of receipt of stolen

                                  14   property vary in the situation where the principal in the theft of property is also the person accused

                                  15   of receipt of the same stolen property. Moreover, the Court has not found, and Appellees fail to

                                  16   cite, any authority for the proposition that there are any circumstances wherein receipt of stolen

                                  17   property is comprised of more than the aforementioned three elements. Thus, § 496(a) does not

                                  18   require the satisfaction of any other elements, such as the “additional conduct” requirement, as

                                  19   part of a violation of § 496(a). Therefore, in situations like the one at bar, where the thief (i.e.

                                  20   Markushevska) who stole the property is also sued under § 496(a) for receipt of that very same

                                  21   property, the thief need not have engaged in any “additional conduct” beyond that of the

                                  22   aforementioned three elements in order to establish that the thief violated § 496(a).

                                  23               b. Cal. Penal Code § 496(c)
                                  24           Moreover, as to § 496(c), the California Court of Appeal explicitly held that “the language

                                  25   of section 496(c) is clear and unambiguous.” Switzer v. Wood, 35 Cal. App. 5th 116, 126 (2019).

                                  26   “All that is required for civil liability to attach under section 496(c), including entitlement to treble

                                  27   damages, is that a ‘violation’ of subdivision (a) . . . of section 496 is found to have occurred.” Id.

                                  28                                                      15
                                       Case No. 19-CV-00066-LHK
                                       ORDER REVERSING DECISION OF BANKRUPTCY COURT AND REMANDING CASE
                                   1   at 121. “A violation may be found to have occurred if the person engaged in the conduct described

                                   2   in the statute” under § 496(a). Id. As discussed in the preceding paragraphs, the “conduct

                                   3   described in the statute” under § 496(a) is comprised of only three elements; a violation of §

                                   4   496(a) does not require a finding of “additional conduct.” Thus, per Switzer, § 496(c) also does not

                                   5   require a finding of “additional conduct” because Switzer makes clear that “all that is required” for

                                   6   a person to be liable for treble damages, attorneys’ fees, and costs pursuant to § 496(c) is for that

                                   7   person to have violated § 496(a). Id.

                                   8             It is axiomatic that the “‘basic federal rule’ in bankruptcy is that state law governs the

                                   9   substance of claims.” Raleigh v. Illinois Dep’t of Revenue, 530 U.S. 15, 20. Thus, this Court and

                                  10   the Bankruptcy Court are bound by numerous California Supreme Court and California Court of

                                  11   Appeal decisions as well as the plain text of §§ 496(a) and (c), all of which compel the conclusion

                                  12   that there is no “additional conduct” requirement under §§ 496(a) or (c). Rather, a violation of §
Northern District of California
 United States District Court




                                  13   496(a) is all “that is required for civil liability to attach” under § 496(c). Switzer, 35 Cal. App. 5th

                                  14   at 121.

                                  15             Thus, it was legal error for the Bankruptcy Court to have denied Appellant the recovery of

                                  16   treble damages, attorneys’ fees, and costs under § 496(c) simply because Markushevska did not

                                  17   engage in “additional conduct” because Markushevska “took no extra steps to retain” the stolen

                                  18   money. ER 384.

                                  19             In addition, the Bankruptcy Court held that efforts to conceal or withhold the stolen funds

                                  20   would satisfy the “additional conduct” requirement. ER 383. The Bankruptcy Court believed that

                                  21   Markushevska did not conceal the stolen money and thus did not satisfy the “additional conduct”

                                  22   requirement, but this Court disagrees. Id. As discussed above, Markushevska orchestrated an

                                  23   elaborate scheme to embezzle Appellant’s money and took extensive steps to hide the

                                  24   embezzlement. Assuming arguendo that there is an “additional conduct” requirement, the fact that

                                  25   Markushevska concealed the stolen property would therefore satisfy the “additional conduct”

                                  26   requirement.

                                  27             Next, the Court discusses the Bankruptcy Court’s erroneous reliance on Grouse River

                                  28                                                       16
                                       Case No. 19-CV-00066-LHK
                                       ORDER REVERSING DECISION OF BANKRUPTCY COURT AND REMANDING CASE
                                   1   Outfitters and Agape.

                                   2           2. The Bankruptcy Court Should Not Have Relied Upon Grouse River Outfitters and
                                                  Agape
                                   3
                                               In arriving at its conclusion to deny Appellant recovery under § 496(c), the Bankruptcy
                                   4
                                       Court relied on two federal cases—Grouse River Outfitters and Agape—that also imposed the
                                   5
                                       “additional conduct” requirement. ER 382-83. For instance, the Bankruptcy Court noted that it
                                   6
                                       was “persuaded that the approach taken by the district court in Grouse River Outfitters . . . is
                                   7
                                       appropriate in the context of this case.” ER 383. Moreover, the Bankruptcy Court stated that
                                   8
                                       following “the reasoning of Grouse River, the [Agape] court denied summary judgment on [a §
                                   9
                                       496(c)] claim because there was no ‘extra step’ of withholding the stolen money.” ER 382. The
                                  10
                                       Court first discusses Grouse River Outfitters, then Agape.
                                  11
                                                       a. Grouse River Outfitters
                                  12
Northern District of California




                                               Grouse River Outfitters, relying on the California Court of Appeal case Bell v. Feibush,
 United States District Court




                                  13
                                       introduces an “additional conduct” requirement to the imposition of liability under § 496(c). ER
                                  14
                                       383. Specifically, Grouse River Outfitters stated:
                                  15
                                                       [I]n Bell, the defendant had engaged in additional conduct . . . . The
                                  16                   apparently decisive ground for permitting a § 496(c) claim in Bell was
                                                       that the defendant had violated section 496(a) not only by receiving
                                  17                   property from Bell by false pretense, but also withholding that
                                                       property when she asked for it back. That small additional conduct
                                  18                   was enough . . . to avoid § 496(a)’s dual-liability bar. For purposes of
                                                       this case, it is enough to notice that there is no similar “extra conduct”
                                  19                   here.
                                  20   Grouse River Outfitters, 2016 WL 5930273, at *15 (internal citations omitted). In other words,

                                  21   Grouse River Outfitters interpreted Bell as imposing an “additional conduct” requirement because

                                  22   the Bell defendant withheld the plaintiff’s property when the plaintiff asked for it back. The

                                  23   Grouse River Outfitters court also noted that such “additional conduct” would avoid § 496(a)’s

                                  24   dual-liability bar.6 Id.

                                  25

                                  26
                                       6
                                         In the criminal context, § 496(a)’s dual-liability bar prevents a defendant from being
                                       simultaneously convicted of receipt of stolen property and of theft of the same property. Grouse
                                  27   River Outfitters, 2016 WL 5930273, at *15. However, as this matter is not a criminal case, the
                                       Court need not address the dual-liability bar in the criminal context.
                                  28                                                      17
                                       Case No. 19-CV-00066-LHK
                                       ORDER REVERSING DECISION OF BANKRUPTCY COURT AND REMANDING CASE
                                   1           In the civil context, § 496(a)’s dual-liability bar prevents a defendant from simultaneously

                                   2   being assessed damages for the underlying theft in addition to damages under § 496(c). Bell, 212

                                   3   Cal. App. 4th at 1049; see also Worldwide Travel, Inc. v. Travelmate US, Inc., 2016 WL 1241026,

                                   4   at *8 (S.D. Cal. Mar. 30, 2016) (“[T]he defendant would not be liable for damages under the

                                   5   breach of contract and fraud causes of action and treble damages under [Section 496].”)

                                   6           Although the Grouse River Outfitters court believed that the “small additional conduct” of

                                   7   withholding the plaintiff’s property when the plaintiff asked for it back was enough to avoid the

                                   8   dual-liability bar, 2016 WL 5930273, at *15, the dual-liability bar is inapplicable to the instant

                                   9   case. Specifically, Appellant in the instant case did not request that the Bankruptcy Court award §

                                  10   496(c) damages in addition to damages for Markushevska’s theft. Rather, Appellant’s post-trial

                                  11   brief only requested damages under § 496(c). ER 365. Thus, there is no danger that § 496(c)

                                  12   damages will be awarded in addition to damages for Markushevska’s theft.
Northern District of California
 United States District Court




                                  13           Furthermore, in Bell, the defendant induced the plaintiff to loan the defendant around

                                  14   $200,000 based on the false pretense that the defendant owned a particular trademark. 212 Cal.

                                  15   App. 4th at 1043-44. The Bell defendant claimed that he needed the money to settle a lawsuit

                                  16   related to the trademark. Id. When the Bell plaintiff realized that the defendant’s representations

                                  17   were false and asked for her money back, the defendant gave a “litany of excuses” and never

                                  18   repaid the plaintiff. Id. at 1044. So, the Bell plaintiff brought suit for breach of contract, fraud, and

                                  19   violation of § 496(a). Id. at 1043. The Bell court found that the defendant violated § 496(a), and

                                  20   thereby awarded plaintiff treble damages under § 496(c). Id. at 1048-49.

                                  21           The Bell court makes only one reference to what the Grouse River Outfitters court believed

                                  22   to be the “additional conduct” sufficient to give rise to § 496(c) liability. The Bell court stated:

                                  23   “The evidence established that [the defendant] violated section 496(a) not only by receiving

                                  24   property from [the plaintiff], but also by withholding that property when [the plaintiff] asked for it

                                  25   back.” Id. at 1049 (emphasis added). Notably, the Bell court did not state that by withholding the

                                  26   money, the defendant engaged in “additional conduct” necessary to establish § 496(c) liability.

                                  27   The Bell court did not state that “additional conduct” was a prerequisite to § 496(c) liability. The

                                  28                                                      18
                                       Case No. 19-CV-00066-LHK
                                       ORDER REVERSING DECISION OF BANKRUPTCY COURT AND REMANDING CASE
                                   1   Bell court did not state that a showing of “additional conduct” was required to avoid § 496(a)’s

                                   2   dual-liability bar. Rather, what the Bell court did state was that there were two bases for the Bell

                                   3   defendant’s violations of § 496(a). The first basis was the defendant’s receipt of stolen property.

                                   4   The second basis was when the defendant withheld the stolen property from the plaintiff when the

                                   5   plaintiff asked for the property back because a § 496(a) violation also occurs when a person

                                   6   “conceals, sells, [or] withholds . . . any property from the owner, knowing the property to be so

                                   7   stolen or obtained.” Cal. Penal Code § 496(a) (emphasis added). Thus, what the Grouse River

                                   8   Outfitters court identified in Bell as the “small additional conduct”—withholding the stolen

                                   9   property when the owner asked for it back—was actually an alternative way in which the Bell

                                  10   defendant violated § 496(a).

                                  11          At bottom, the Grouse River Outfitters court incorrectly interpreted Bell to require a

                                  12   showing of “additional conduct” beyond § 496(a)’s actus reus requirements before a court can
Northern District of California
 United States District Court




                                  13   impose liability under § 496(c). “All that is required for civil liability to attach under section

                                  14   496(c), including entitlement to treble damages, is that a ‘violation’ of subdivision (a) . . . of

                                  15   section 496 is found to have occurred.” Switzer, 35 Cal. App. 5th at 126. So, by imposing the

                                  16   “additional conduct” requirement, the Grouse River Outfitters court impermissibly introduced an

                                  17   additional element into a statute that lacks any textual basis for the additional element. But courts

                                  18   “resist reading words or elements into a statute that do not appear on its face.” Bates v. United

                                  19   States, 522 U.S. 23, 29 (1997); see also Vasquez v. State of California, 45 Cal.4th 243, 253 (2008)

                                  20   (“In construing this, or any, statute, or office is simply to ascertain and declare what the statute

                                  21   contains, not to change its scope by reading into it language it does not contain . . . .”).

                                  22              b. Agape
                                  23          Turning to Agape, 2018 WL 2540274, the Bankruptcy Court noted that “[f]ollowing the

                                  24   reasoning of Grouse River,” Agape rejected a § 496(c) claim because there was no “‘extra step’ of

                                  25   withholding the stolen [property] after demand for its return.” ER 382. As with the Bankruptcy

                                  26   Court’s reliance on Grouse River Outfitters, Agape’s reliance on Grouse River Outfitters is also

                                  27   problematic because this Court has established above that Grouse River Outfitters misstates

                                  28                                                      19
                                       Case No. 19-CV-00066-LHK
                                       ORDER REVERSING DECISION OF BANKRUPTCY COURT AND REMANDING CASE
                                   1   California law and introduces an additional element into the law without a statutory basis. As

                                   2   such, the Agape court’s decision rests upon shaky foundations. For all the reasons the Court found

                                   3   Grouse River Outfitters unpersuasive, the Court also declines to follow Agape.

                                   4          3. Summary
                                   5          It is quite telling that of all the cases this Court, the Bankruptcy Court, and the parties have

                                   6   found that relate to §§ 496(a) and (c), only two cases that impose the “additional conduct”

                                   7   requirement have emerged: Grouse River Outfitters and Agape. Neither Grouse River Outfitters

                                   8   nor Agape is controlling authority here. However, what is controlling authority for this Court is the

                                   9   California Court of Appeal decision in Switzer, 35 Cal. App. 5th 116. Switzer holds: “All that is

                                  10   required for civil liability to attach under section 496(c), including entitlement to treble damages,

                                  11   is that a ‘violation’ of subdivision (a) . . . of section 496 is found to have occurred.” Id. at 121. “A

                                  12   violation may be found to have occurred if the person engaged in the conduct described in the
Northern District of California
 United States District Court




                                  13   statute” under § 496(a). Id.

                                  14          Thus, the Bankruptcy Court committed legal error when it imposed the “additional

                                  15   conduct” requirement and declined to award Appellant treble damages, attorneys’ fees, and costs

                                  16   under § 496(c) because there was “no evidence at trial which would support a finding that

                                  17   [Appellees] – either alone or together – took any extra steps to conceal or withhold the stolen

                                  18   funds.” ER 383.

                                  19          Here, the Court has determined, in accordance with the undisputed facts to which

                                  20   Appellees have stipulated, that Markushevska violated § 496(a). Thus, Appellant may be awarded

                                  21   “three times the amount of actual damages, if any, sustained by the [Appellant], costs of suit, and

                                  22   reasonable attorney’s fees.” Cal. Penal Code § 496(c).

                                  23   IV.    CONCLUSION
                                  24          For the foregoing reasons, the Court REVERSES the Bankruptcy Court’s order and

                                  25   REMANDS this case to the Bankruptcy Court for further proceedings consistent with this

                                  26   decision. The Clerk shall close the file.

                                  27   IT IS SO ORDERED.

                                  28                                                      20
                                       Case No. 19-CV-00066-LHK
                                       ORDER REVERSING DECISION OF BANKRUPTCY COURT AND REMANDING CASE
                                   1

                                   2   Dated: July 18, 2019

                                   3                                         ______________________________________
                                                                             LUCY H. KOH
                                   4                                         United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                         21
                                       Case No. 19-CV-00066-LHK
                                       ORDER REVERSING DECISION OF BANKRUPTCY COURT AND REMANDING CASE
